DETAILED ACTION
Claims 1 - 10 of U.S. Application No. 16034706 filed on 07/13/2018 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2, and 7 were objected to because the word “region in the line before last in claim 2 had no antecedent basis. In the Applicant argument of 11/19/2021, the Applicant stated that the “region” of claim 2 is the same as the region including the extension portion defined in claim 1. Same applies for claim 7. Based on that explanation, the claim objection to claims 2, and 7 is withdrawn.
Independent claims 1, and 6 are amended in 11/19/2021 to clarify that the resin is thermosetting resin, and the insulating sheets further have a resin expanded portion that fill the space between the extension portion of the insulation sheet and the axial end face of the stator core, which allows for maintain the relative position of the extension portion to the axial end face of the stator core. The Applicant argues that such limitations are not disclosed by the combination Tanigawa (JP 58-39233) in view of Kasagi (US 20130309481). The Examiner agree.

Further, claims 1 and 6 are amended to define a resin expanded portion (66: fig. 7). In Tanigawa, the extension portion (5) is heated to stick to the upper surface of the stator core. That does not allow for resin-expanded portion between the extension portion and the axial end surface of the stator core.
That being said. The combination of Tanigawa in view of Kasagi does not disclose the limitations of claims 1, and 6 as amended.
None of the prior arts in record, alone or in combination, disclose the limitations of claims 1, or claim 6 as amended. Therefore, claims 1 – 10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832